Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.  The amendment overcomes the previous 112b rejections. 
The previous restriction and 103 rejections have been maintained and repeated.

	
Claim Rejections - Double Patenting
Claim(s) 1-20 and 32-43 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39,  of copending Application No. 17/053029.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘029 (claims 1-39) meets instant claims 1-20 and 32-43 in an anticipatory manner, because it discloses the claimed vapor polymerization method of producing PEDOT via the claimed FETOS oxidant, pyridine base inhibitor, glass substrate, base inhibitor, substrate and polymerization temperatures, etc. 
It is duly notified the applicant requested the rejection be held in abeyance. 

Claim Rejections - 35 USC § 103

Claim(s) 1-6, 8-20, 32-35, and 40-43 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 20100163808) in view of Mazurkiewicz et al. (EP 2123731), both listed on IDS and ISR.
As to claims 1-6, 8-20, 32-35, and 40-43, Chen (abs., claims, examples, 13-19, 25-37, 52, 58) discloses a vapor phase polymerization (VPP) process for producing PEDOT on a cleaned glass substrate applied with FETOS and pyridine by spin coating and heating.  The polymerization temperature is 3-40 °C. The formed PEDOT is cleaned with solvents and annealed at 50 °C.
Particularly to claims 3-4, 9-10, and 15, Chen fails to teach repeating the VPP and cleaning on formed PEDOT.  However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP-2144.04.  In this particular case, one of ordinary skill in the art would obviously recognize to repeating the process to increase the thickness of the PEDOT coating.
Chen is/are silent on the claimed substrate temperature. 
In the same area of producing PEDOT via VPP on substrates, Mazurkiewicz (abs., claims, examples, 26-28, 31, 67, 71, 90, 104-105, 159) discloses maintaining the substrate temperature at about 30 °C during the polymerization of EDOT to obtain good quality film and control water adjacent the surface to the substrate. 
Therefore, as to claims 1-6, 8-20, 32-35, and 40-43, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Chen and added the step of  maintaining the substrate temperature at about 30 °C during the polymerization of EDOT in view of Mazurkiewicz, because the resultant process would yield improved film quality and good control water adjacent the surface to the substrate. The resultant range of polymerization and substrate temperatures would overlap with the claimed ranges.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Chen and Mazurkiewicz are silent on the VPP duration time and controlled substrate temperature % of the duration of the VPP.  However, one of ordinary skill in the art would obviously recognize to polymerize the EDOT monomer for 1, 5, 10, or 20 minutes as a routine laboratory or manufacturing procedure to obtain the desired thickness of PEDOT coating. One of ordinary skill in the art would obviously recognize to maintain the controlled substrate temperature at 10%, 20%, 50%, or 75% of the duration of the VPP as a routine laboratory or manufacturing procedure to optimize the film quality and water amount adjacent the surface to the substrate. 

	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued Chen and Mazurkiewicz fail to teach “the controlled substrate temperature is 2-40 °C lower than the polymerization temperature”. The examiner disagrees.  Chen teaches the polymerization temperature is 3-40 °C, and Mazurkiewicz teaches maintaining the substrate temperature at about 30 °C during the polymerization of EDOT.  Combining Chen with Mazurkiewicz would yield a range of the substrate temperature being -27 to10  °C, overlapping with the claimed ranges.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  The applicant individually attacked lack of motivation. The examiner disagrees.  In the same area of producing PEDOT via VPP on substrates, Mazurkiewicz (abs., claims, examples, 26-28, 31, 67, 71, 90, 104-105, 159) discloses maintaining the substrate temperature at about 30 °C during the polymerization of EDOT to obtain good quality film (motivation) and control water adjacent the surface to the substrate. 
Therefore, the previous restriction and 103 rejections have been maintained and repeated.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766